DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Flanigan and Teague fail to disclose
        1. An antenna adjustment device for a mobile vehicle, comprising: the mobile vehicle; a directional antenna disposed on the mobile vehicle for data connection with a base station; a photographic element disposed on the mobile vehicle and positioned at a side of the directional antenna, and the photographic element comprising a photographic part and an image receiving processing part, the photographic part disposed on the mobile vehicle, and the image receiving processing part disposed at a side of the photographic part for receiving an image captured by the photographic part; and an epipolar line analysis component disposed on the mobile vehicle for data connection with the directional antenna and the photographic element, and the epipolar line analysis component configured to generate an epipolar line for an optimal connection efficiency based on the image of the base station captured by the photographic element and  a signal strength received by the directional antenna when the mobile vehicle positioned corresponding to the image.
     6. An antenna adjustment method of for a mobile vehicle, comprising steps of: (a) using the mobile vehicle having a directional antenna and a photographic element to align a connectable base station at a short distance 3for optimal connection efficiency, record the distance between the mobile carrier and the base station, and capture the image of the base station at that position through [[the]] a shooting unit in the photographic element; (b) moving the mobile vehicle gradually away from the base station when the directional antenna establishes data connection with the base station; (c) during the mobile vehicle gradually moves away from the base station, recording two positions indicating optimal signals for two distances between the directional antenna and the base station, and using a photographic part of the photographic element to capture two corresponding images of the base station; (d) transmitting the three images of the base station found in step (a) and step (c) for optimal connection efficiency to an epipolar line analysis component on the mobile vehicle, the epipolar line analysis component configured to analyze the three images so as to generate an epipolar line in a reference image, and transmitting the epipolar line to an image receiving processing part of the photographic element; and (e) when the directional antenna needs to achieve optimal connection efficiency from a specific distance to the base station, reorient the mobile vehicle to adjust image of the base station captured by the image receiving processing part to a designated location on the epipolar line, so that the directional antenna is properly pointed toward the base station for the optimal connection efficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416